Citation Nr: 0717877	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1956. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a claim for service connection 
for a back disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In October 1993, the RO denied service connection for a back 
disability.  Although the veteran was treated for a back 
sprain in service on one occasion, there was no medical 
evidence that his current condition was related to the 
incident in service.  In October 1998, the Board affirmed the 
decision.  Absent any medical evidence of a relationship to 
service, the veteran's claim was not well grounded.  

In November 2000, the criteria requiring VA to provide a 
medical examination and opinion changed.  Since the last 
final disallowance of the claim, a medical examination or 
opinion is necessary if there is insufficient medical 
evidence to decide the claim, but the record contains 
evidence of a current disability, establishes the occurrence 
of an event, injury, or symptoms of a disease in service, and 
indicates that the symptoms may be associated with the event, 
injury, or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006). 

Here, the veteran provided lay statements that he injured his 
back in service while moving large wooden beams to reinforce 
a machine gun position.  Service medical records show that he 
was treated for back pain in June 1953.  In a September 1953 
reenlistment physical examination, a physician noted that the 
veteran had been experiencing mild lumbar pain for three 
weeks.  He evaluated the condition as not significant.  No 
back abnormalities were noted on a discharge physical 
examination in September 1956.  

In an April 1996 RO hearing, the veteran testified that he 
had experienced periodic episodes of back pain since service.  
However, he did not seek treatment until the early 1970s when 
he injured his back while working as a school teacher.  An 
August 1975 insurance report shows a diagnosis of lumbosacral 
pain and the occurrence of an accident in November 1971.  

In June 1993, a VA examiner diagnosed chronic lumbar 
myositis.  In June 1996, a VA radiologist reviewed X-rays and 
diagnosed discogenic disease at L4-5 with lumbar myositis.  
Neither VA nor private examiners have reviewed the entire 
file or commented on a possible relationship between the 
current symptoms and any aspect of service.  Since there is 
medical evidence of a current disability, medical and lay 
evidence of injury and back pain in service, and lay evidence 
that they may be associated, a medical opinion on the 
etiology of the condition is necessary to satisfy VA's 
obligation to assist the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his lumbosacral spine.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's degenerative disc 
disease of the lumbar spine and lumbar 
myositis.  Request that the examiner 
provide an opinion whether a any back 
disability is at least as likely as not 
(50 percent or greater possibility) 
related to a back injury and treatment in 
service or any other aspect of service.  
The examiner should also comment on the 
impact of any post-service accidents or 
activities.  

2.  Then, readjudicate the petition to 
reopen a final disallowed claim for 
service connection for a back disability.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

